DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.  Claims 2, 7, 9, 14, 16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, line 6, the term "statistically significant" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As to claim 7, line 2, it is unclear whether “intended for…” is required, optional, or merely an intended use of the claim.  As such, the limiting scope of the claim is unclear.  
Claims 9, 14, and 16 are rejected based on similar reasoning as at least one of the above claims.
As to claim 19, line 1, “the yes/no pipeline” lacks antecedent basis.  This Action assumes that claim 19 depends from claim 18.
As to claim 20, line 1, “the numeric accuracy score” lacks antecedent basis.  This Action assumes that claim 20 depends from claim 19.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.  Claims 1-20 are rejected under 35 USC 101 as being drawn to non-statutory subject matter. 
The independent claims are rejected under 35 U.S.C. 101 because the claimed invention is drawn to an abstract idea without significantly more. The independent claims are drawn to receiving a natural language statement from a user, extracting from the natural language statement a plurality of entities and at least one stated relationship using natural language processing wherein the stated relationship is between at least a first one of the entities and a second one of the entities and is based on a target phrase in the statement, determining that the natural language statement is inaccurate, identifying a predominant relationship between the first and second entities using a knowledge base wherein the predominant relationship is different from the stated relationship, generating a candidate phrase representing the predominant relationship using natural language processing, and presenting the candidate phrase to the user as a suggested replacement for the target phrase in the natural language statement.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements (e.g., processor, memory, computer readable 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component is not significantly more than the judicial exception.
The dependent claims depend on a rejected parent claim and do not cure its deficiencies.  Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas.  The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above.  The claims are not integrated into a practical application.  The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  For example, claim 2 is drawn to a knowledge graph.  Claim 3 is drawn to identifying multiple relationships.  Claim 4 is drawn to a yes/no pipeline.  Claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski (US 2013/0159127), hereinafter “Myslinski,” in view of Goldman et al. (US 8,443,005), hereinafter “Goldman.”
As to claim 1, Myslinski teaches improving the accuracy of a natural language statement comprising: receiving the natural language statement from a user in computer-readable form, by executing first instructions in a computer system (e.g., fig. 3, 6);
Myslinski does not expressly teach extracting from the natural language statement a plurality of entities and at least one stated relationship using natural 
However, Myslinski teaches or suggests fact checking phrases using natural language processing (e.g., [0079] et seq., [0102] et seq, fig. 3, fig. 6) which at least suggests extracting from the natural language statement a plurality of entities and at least one stated relationship (e.g., [0079] et seq., [0102] et seq, fig. 3, fig. 6).  Goldman teaches or suggests a plurality of entities and at least one stated relationship, and a stated relationship is between at least a first one of the entities and a second one of the entities (e.g., fig. 8-33), as well as validating entities as well as relationships (e.g., col. 24, l. 57 et seq.).  As combined, a target phrase(s) of Myslinski would be fact checked/validated according to a plurality of entities and/or a stated relationship, as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Myslinski to implement the claimed subject matter.  The motivation would have been to support processing of a phrase(s) to facilitate fact checking/validation of any type of facts/data that are arranged, posed, and/or organized in any format.  
The combination as applied above would further teach or suggest determining that the natural language statement is inaccurate, by executing third instructions in the computer system (e.g., Myslinski, [0082] et seq., [0098] et seq., fig. 3, 6);
identifying a predominant relationship between the first and second entities using a knowledge base wherein the predominant relationship is different from the stated 
generating a candidate phrase representing the predominant relationship using natural language processing, by executing fifth instructions in the computer system (e.g., Myslinski, fig. 3, 6); and
presenting the candidate phrase to the user as a suggested replacement for the target phrase in the natural language statement, by executing instructions in the computer system (e.g., Myslinski, fig. 3, 6, [0098] et seq., [0114] et seq.).
	As to claim 2, the combination as applied above would further teach or suggest constructing a knowledge graph using the knowledge base wherein the knowledge graph includes a plurality of vertices representing the entities in the natural language statement and a plurality of edges representing relationships between the entities (e.g., Goldman as applied above, fig. 8-33); and the predominant relationship is based on a statistically significant number of occurrences of a candidate relationship along a particular one of the edges of the knowledge graph (e.g., Goldman as applied above, fig. 8-33).
As to claim 4, the combination as applied above would further teach or suggest wherein said determining is carried out using a yes/no pipeline which uses cognitive analysis of the natural language statement based on information contained in the knowledge base (e.g., Myslinski as applied above, [0079] et seq., [0104] et seq.).
As to claim 5, the combination as applied above does not expressly teach wherein the yes/no pipeline computes a numeric accuracy score representing an overall accuracy of the natural language statement; and the natural language statement is determined to be inaccurate when the numeric accuracy score is below a programmable threshold.
However, Myslinski as applied above teaches or suggests computing a numeric accuracy score representing an overall accuracy of the natural language statement; and the natural language statement is determined to be inaccurate when the numeric accuracy score is below a programmable threshold (e.g., [0104], [0236]).  As combined, the yes/no pipeline as applied above would compute the score.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Myslinski and Goldman to implement the claimed subject matter.  The motivation would have been to facilitate quantifying at least an accuracy/truth of any statement, which facilitates effective processing for any use case.
Claims 8, 9, 11, 12, 15, 16, 18, and 19 are rejected based on similar reasoning as at least one of the above claims.
5.  Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski, Goldman, and further in view of Mazor (US 2005/0125217), hereinafter “Mazor.”
As to claim 3, The combination as applied above does not expressly teach identifying multiple predominant relationships between the first and second entities, generating multiple candidate phrases representing the multiple predominant 
	However, Goldman teaches or suggests identifying multiple predominant relationships between first and second entities (e.g., fig. 8-33).  Mazor teaches or suggests generating multiple candidates and presenting the candidates to the user as suggestions in a natural language statement (e.g., fig. 4, [0026]).  As combined, multiple candidate phrases as applicable would be presented to the user as suggested replacements.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Myslinski and Goldman to implement the claimed subject matter.  The motivation would have been to allow a user to choose a desired suggestion in use cases where multiple valid suggestions are available.  
Claims 10 and 17 are rejected based on similar reasoning as at least one of the above claims.
6.  Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski, Goldman, and further in view of Clark et al. (US 2016/0180218), hereinafter “Clark.”
As to claim 7, the combination as applied above does not expressly teach wherein the natural language statement is a query intended for submission to a deep question answering system, and further comprising automatically replacing the target phrase in the natural language statement with the candidate phrase to form a modified statement; and submitting the modified statement to the deep question answering system.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Myslinski and Goldman to implement the claimed subject matter.  The motivation would have been to facilitate providing data for building an effective question answering system, thus increasing the applicability of the provided corrected statements.
Claim 14 is rejected based on similar reasoning as at least one of the above claims.

Conclusion
7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles E. Lu whose telephone number is (571) 272-8594.  The examiner can normally be reached on 8:30 - 5:00; M-F.  Any prior art cited on the PTO-892 form that was not relied upon is considered pertinent to applicant's disclosure.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached at (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHARLES E LU/           Primary Examiner, Art Unit 2161                                                                                                                                                                                             5/8/2021